Citation Nr: 1004376	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  04-43 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002 & Supp. 2009) for residuals of a nose injury based on a 
1954 surgery and hospitalization at the VA Medical Center 
(VAMC) in East Orange, New Jersey.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel
INTRODUCTION

The Veteran served on active duty from January to July of 
1952 and from August to October of 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.

Following a June 2007 Travel Board hearing, this case was 
remanded by the Board in August 2007. At that time, the 
appeal also included a claim for service connection for a 
deviated nasal septum.  This claim, however, was later 
granted in an October 2008 rating decision.  The Board 
subsequently remanded this case again in February 2009.

In the report of a March 2009 VA examination, the examiner 
stated that the Veteran's chronic nasal sinus disease was at 
least as likely as not related to service.  Based on this 
statement, the Board refers the issue of service connection 
for chronic nasal sinus disease back to the RO for 
appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During his June 2007 Travel Board hearing, the Veteran 
asserted that a piece of equipment chipped and went astray 
in the nasal cavity in the course of VA nasal surgery in 
1954, causing the currently claimed condition.

The Board has remanded this case twice already, and all 
action requested upon remand has been accomplished.  In 
December 2009, however, the Veteran provided additional 
information in a letter to the AMC.  Specifically, he noted 
that a "couple of years later" he went to Morristown 
Memorial Hospital and that two doctors operated on his nose 
and found the piece of chisel in the nose.  He asserted that 
he had since suffered with dripping pain and mucus.

A review of the claims file shows that VA was not previously 
notified of this private treatment.  VA's duty to assist the 
Veteran with the development of evidence pertinent to his 
claim requires that efforts be made to obtain records 
corresponding to the reported treatment at Morristown 
Memorial Hospital, as such records may contain findings 
pertinent to this case.  38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  After securing a signed release 
form, with full address information, all 
records of medical treatment from 
Morristown Memorial Hospital must be 
requested.  All records obtained 
pursuant to this request must be 
included in the Veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

2.  After completion of the above 
development, the Veteran's claim should 
be readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the 
Case and given an opportunity to 
respond.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



